DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.
Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. product of nature) without significantly more. 
Claim 13 recites a substantially pure composition of ventral midbrain dopaminergic (from now called as VMD) progenitor cells
Claim 14 recites a pharmaceutical composition comprising VMD progenitor cells.
Claim 15 recites a composition of VMD progenitor cells for use in treatment of neurodegenerative diseases.
VMD progenitor cells are considered a product of nature. A three-part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 
Step 1: Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 
Step 2A: 
Prong one: Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. ; and
Prong two: Whether the additional elements integrate the exception into a practical application? Does the additional element apply, rely or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception?
Step 2B: Does the claim as a whole recite something significantly different than the judicial exception(s)?
With respect to step 1, the claimed invention is directed to a composition comprising VMD progenitors. In [0006] paragraph applicant evidences the surface marker CD117 (c-Kit) is highly expressed on ventral midbrain dopaminergic progenitor cells but not on ventral hindbrain dopaminergic progenitor cells when a cell composition comprising pluripotent and/or multipotent stem cells is25 differentiated into ventral dopaminergic progenitor cells. The ventral midbrain progenitor cells are to a certain extend also positive for CD171 (L1CAM).  Figure 3 distinguished at least 20% of the cells express CD117. Figure 5. evidences fore-, mid- and hindbrain cell populations in vitro differentiated express CD117. They are claiming ventral midbrain dopaminergic progenitors that were differentiated from stem cells and are CD117 positive. 
Regarding step 2A, prong one, the elements for claim 13 are substantially purify does not change the structure.  Its structure is identical to the naturally occurring cell, so claim 13, substantially pure, does not add additional elements. Claim 14, pharmaceutical composition means it's in a sterile buffer and is osmotically balanced. Cells ideally preserve in a sterile buffer and have it osmotically balanced so that cells can survive. Therefore, additional elements or pharmaceutical composition, like claim 14 don't add any other feature or change the cell structure.  Claim 15 is the composition for use in the intended treatment. Intended use does not alter the structure either.
With respect to step 2A prong one, the claimed invention recites VMD progenitor cells which are a cell type found in the brain. Furthermore, instant claims incorporate the product by process steps of claim 1, which result in VMD progenitor cells that are CD117 positive. However, these product by process steps are not sufficient to distinguish the claimed VMD progenitor cells from those found in nature. Clearly the differentiation of stem cells into progenitor cells is a natural process that occurs in the brain, and the expression of CD117 does not appear to distinguish the claim cells from those found in nature as they are also are CD117 (c-kit) positive and as evidenced by Bantubungi et al. (Mol. Cell. Neurosci. 37 (2008) 454–470; cited in PTO 892, see Figures 5-7). 
With respect to prong two of the analysis, the claimed invention further claims the composition comprising the dopaminergic progenitor cells from pluripotent stem cells is combined with a pharmaceutically acceptable carrier. This is not an integration of a practical application as it merely an intended use for the composition with no practical steps of administration. Although cytokine receptors such as CD117 are additionally recited as part of the composition, it does not render the cells significantly different than their counterpart found in nature. Therefore, the additional limitations do not impose a meaningful limitation on the judicial exception.
For prong 2B, instant claims as a whole do not recite something significantly different than the judicial exception, as VMD progenitor cells are also CD117 positive.  Therefore, based on the applicant's specifications, the prior art, and the naturally occurring processes of neurodevelopment in vivo, these are natural products and the claimed composition of VDM progenitor’s does not amount to significantly more than the judicial exception.
Therefore claims 13-15 are rejected as being directed to a judicial reception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 encompasses a genus of in vitro methods of ventral midbrain dopaminergic progenitor cells. 
Dependent claim 2 encompasses a genus of in vitro methods comprises additionally step of depleting CDl71 positive cells.
Dependent claim 3 encompasses a genus of proliferation steps.
Dependent claim 4 & 5 encompasses a genus of closed and automated systems. 
Dependent claim 6 encompasses a genus of anti-CDl17 antibodies or antigen-binding molecules specific for CD117 antigen.
Dependent claim 7 encompasses a genus of ventral midbrain dopaminergic progenitor cells enrichment steps performed by fluorescent activated or magnetic cell sorting.
Dependent claim 8 encompasses a genus of steps for depleting pluripotent and/or multi potent stem cells from cell comprising of VMD progenitor cells.
Dependent claim 9 encompasses a genus of depleting pluripotent and/or multi potent stem cells steps performed by fluorescent activated cell sorting or magnetic cell sorting.
Dependent claim 10 and 11 encompasses a genus of pluripotent stem cell markers are SSEA4, UEA-1, SSEA-3, Tra-1-60, Tra-1-81, SSEA-5, CD90 and CD30. 
Dependent claim 12 encompasses a genus of VMD progenitor cells are human or non-human primate cells. 
Dependent claim 13 encompasses a genus of pure compositions of VMD progenitor cells 
Dependent claim 14 encompasses a genus of pharmaceutical compositions comprising VMD progenitor cells and a pharmaceutical acceptable carrier.
Dependent claim 15 encompasses a genus of VMD progenitor cells used in treatment of neurodegenerative diseases.
Under the written description guidelines (see MPEP 2163) the Examiner is directed to determine whether one skilled in the art would recognize that the Applicant was in possession of the claimed invention as a whole at the time of filing.  The following considerations are critical to this determination.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
            Accordingly, to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.
Therefore, the Examiner concludes that there is insufficient written description of the instantly claimed genus of ventral midbrain or hindbrain dopaminergic progenitor cells. Specifically, there is limited description of differentiating a stem cell into a dopaminergic progenitor, specifically from the VMD and ventral hindbrain dopaminergic (VHD), and the examiner further concludes a skilled artisan would find the specification inadequately describes.

	ACTUAL REDUCTION TO PRACTICE
In regards to claim 1 encompasses a genus of in vitro methods of generating VMD progenitor cells. In [0006] paragraph applicant evidences the surface marker CD 117 (c-Kit) is highly expressed on VMD progenitor cells but not on ventral hindbrain dopaminergic progenitor cells when a cell composition comprising pluripotent and/or multipotent stem cells is25 differentiated into ventral dopaminergic progenitor cells. The ventral midbrain progenitor cells are to a certain extend also positive for CD171 (L1CAM).  Figure 3 distinguished at least 20% of the cells express CD117. Figure 5. evidences fore-, mid- and hindbrain cell populations in vitro differentiated express CD117. 
The specification doesn’t differentiate stem cells into actual VMD or VHD progenitors, this could only be done in vivo.  By contrast, the specification describes differentiating the stem cells into VMD or VHD patterned progenitors that express some of the in vivo markers of ventral midbrain or ventral hindbrain. In other words, they take the stem cell in vitro and differentiate it based on its specific location pattern in the brain, not the brain cells themselves as claimed. Applicants specification does not adequately describe the method and differentiate the dopaminergic progenitor in the particular location because Chinta et al. (The International Journal of Biochemistry & Cell Biology 37 (2005) 942–946; cited in PTO 892) teach that dopaminergic neurons are an anatomically and functionally heterogeneous group of cells localized in the diencephalon, mesencephalon and the olfactory bulb. Applicant has provided a limited genus of markers (i.e., TH,CD117, CD171) that can only describe VMD patterned progenitors, not the VMD progenitors themselves.
Claim 2-15 all dependent claims encompasses the VMD progenitors and only adequately describe VMD patterned progenitors. Applicant adequately set forth in terms of distinguishing characteristics as evidenced by other descriptions of the invention (e.g., in vitro method for VMD progenitor cells) that are insufficiently detailed to show that applicant had claimed genus of non-human animals with increased susceptibility to the claimed genus of natural product.

DISCLOSURE OF STRUCTURE
The applicant has provided an in vitro method of VMD progenitor cells that specifically distinguished CD117 positive cells as a dopaminergic and progenitor. and depleting the pluripotent stem cell with markers are SSEA4, UEA-1, SSEA-3, Tra-1-60, Tra-1-81, SSEA-5, CD90 and CD30. Paragraph [0018] encompasses the dopaminergic progenitor cell culture and shows the pattern of the ventral midbrain and ventral hindbrain (Fig. 6B). Furthermore, neither the specification nor the art indicates the ability to differentiate the pattern structure of the claimed genus of dopaminergic progenitor cells.

STATE OF THE ART & QUANTITY OF EXPERIMENTATION
Ventral medio patterned dopaminergic progenitors were known in the art by Kirkeby et al. (Kirkeby et al., 2017, Cell Stem Cell 20, 135–148; cited in PTO 892) teaches differentiation of pluripotent stem cells in ventral midbrain “patterned” cells. However, Bantubungi et al. teach that many neural progenitor cells express CD117 marker, not just dopaminergic or not just ventral midbrain progenitors. Therefore, their disclosure of structure and identifying characteristics are not sufficient. The applicant only relies on CD117 and CD171 markers for ventral medio dopaminergic progenitor cells; however, this is not only expressed on those cells but this express also other progenitor cells. The specification doesn’t differentiate that neuron nor dopaminergic neurons; it differentiates the dopaminergic neurons that are either ventral midbrain or ventral hindbrain. Chinta et al. teach that dopaminergic neurons are an anatomically and functionally heterogeneous group of cells localized in the diencephalon, mesencephalon and the olfactory bulb. Therefore, Applicants need to describe the method and differentiate the dopaminergic progenitor in the particular location.
Applicants are claiming to make a natural product and claiming to make a cell that found in the brain and only describing few markers Otx2, FoxA2, SSEA4, UEA-1, SSEA-3, Tra-1-60, Tra-1-81, SSEA-5, CD30, CD90, CD117 and CD171. Since the state of art (Maria et al.; International Society for Neurochemistry, J. Neurochem. (2016) 139 (Suppl. 1), 8-26; cited in PTO 892) realize that these are heterogenous population of cell with distinct neurotransmitter and molecular identity (Maria et al. p 15) and applicant full scope of the claim is to naturally occurring cell only have few markers. Therefore, applicant haven’t described the invention. 
Therefore, the Examiner concludes that there is insufficient written description of the instantly claimed genus of VMD progenitor cells with differentiated dopaminergic neurons that are either ventral midbrain or ventral hindbrain progenitors. Specifically, there is limited description of the expression pattern for differentiated dopaminergic progenitors ([0018]), specifically from the VMD and VHD and the examiner further concludes a skilled artisan would find the specification inadequately describes.


Claim Rejections - 35 USC § 112(a)
(Scope of Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for VMD patterned dopaminergic progenitor cells, does not reasonably provide enablement to generate the VMD or VHD progenitor cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 

SCOPE OF THE INVENTION 
The breadth of the claims encompasses a genus of in vitro method of VMD progenitor cells.  As discussed supra, the specification fails to enable the genus of differentiated dopaminergic neurons that are either ventral midbrain or ventral hindbrain. The specification only discloses the expression pattern to differentiating a dopaminergic progenitor ([0018]), and the examiner further concludes a skilled artisan would find the specification does not enable specifically the VMD and ventral hindbrain dopaminergic (VHD).
Independent claim 1 encompasses a genus of in vitro methods of ventral midbrain dopaminergic progenitor cells. 
Dependent claim 2 encompasses a genus of in vitro methods comprises additionally step of depleting CDl71 positive cells.
Dependent claim 3 encompasses a genus of proliferation steps.
Dependent claim 4 & 5 encompasses a genus of closed and automated systems. 
Dependent claim 6 encompasses a genus of anti-CDl17 antibodies or antigen-binding molecules specific for CD117 antigen.
Dependent claim 7 encompasses a genus of ventral midbrain dopaminergic progenitor cells enrichment steps performed by fluorescent activated or magnetic cell sorting.
Dependent claim 8 encompasses a genus of steps for depleting pluripotent and/or multi potent stem cells from cell comprising of VMD progenitor cells.
Dependent claim 9 encompasses a genus of depleting pluripotent and/or multi potent stem cells steps performed by fluorescent activated cell sorting or magnetic cell sorting.
Dependent claim 10 and 11 encompasses a genus of pluripotent stem cell markers are SSEA4, UEA-1, SSEA-3, Tra-1-60, Tra-1-81, SSEA-5, CD90 and CD30. 
Dependent claim 12 encompasses a genus of VMD progenitor cells are human or non-human primate cells. 
Dependent claim 13 encompasses a genus of pure compositions of VMD progenitor cells 
Dependent claim 14 encompasses a genus of pharmaceutical compositions comprising VMD progenitor cells and a pharmaceutical acceptable carrier.
Dependent claim 15 encompasses a genus of VMD progenitor cells used in treatment of neurodegenerative diseases.
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: “Enablement is not precluded by the necessity for some 'experimentation.'”  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2)  the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
The office has analyzed the specification in direct accordance to the factors outlined in In re Wands. MPEP 2164.04 states: "[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection." These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform "undue experimentation" to make and/or use the invention and therefore, Applicant's claims are not enabled commensurate with the scope of the invention.  

ACTUAL REDUCTION TO PRACTICE
In regards to claim 1 encompasses a genus of in vitro method of VMD progenitor cells. In [0006] paragraph applicant evidences the surface marker CD 117 (c-Kit) is highly expressed on VMD progenitor cells but not on ventral hindbrain dopaminergic progenitor cells when a cell composition comprising pluripotent and/or multipotent stem cells is25 differentiated into ventral dopaminergic progenitor cells. The ventral midbrain progenitor cells are to a certain extend also positive for CD171 (L1CAM).  Figure 3 distinguished at least 20% of the cells express CD117. Figure 5. evidences fore-, mid- and hindbrain cell population in vitro differentiated express CD117. 
Applicants claims a method to differentiate stem cells into a particular location of the brain and differentiate it into a dopaminergic progenitor, specifically from ventral midbrain or ventral hindbrain. Chinta et al. teach that dopaminergic neurons are an anatomically and functionally heterogeneous group of cells localized in the diencephalon, mesencephalon and the olfactory bulb. 
Claim 2-15 all dependent claims encompass the VMD progenitor cells.             
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
In fact, the state of the art according to Kirkeby et al. teaches that ventral medio pattern dopaminergic progenitor was a differentiation of pluripotent stem cells in ventral midbrain “patterned” cells. However, Bantubungi et al. teach that many neural progenitor cells express CD117 marker, not just dopaminergic or not just VM progenitors. Therefore, applicant experimentation and identifying characteristics are not sufficient. The applicant only relies on entirely CD117 marker for ventral medio dopaminergic progenitor cells; however, this is not only expressed on those cells but this express also other progenitor cells. Chinta et al. teach that dopaminergic neurons are an anatomically and functionally heterogeneous group of cells localized in the diencephalon, mesencephalon and the olfactory bulb. Therefore, Applicants need to enable a method that differentiate the dopaminergic progenitor according to a particular location in the brain (i.e., ventral medial or ventral hindbrain).
Applicants are claiming to make a cell that is found in the brain and only describing few markers Otx2, FoxA2, SSEA4, UEA-1, SSEA-3, Tra-1-60, Tra-1-81, SSEA-5, CD30, CD90, CD117 and CD171. Since the state of art (Maria et al.; International Society for Neurochemistry, J. Neurochem. (2016) 139 (Suppl. 1), 8-26; cited in PTO 892) evidneces that these are heterogenous population of cell with distinct neurotransmitter and molecular identity (Maria et al. p 15) and applicant full scope of the claim is to naturally occurring cell. Therefore, applicant haven’t fully enabled the invention. 

Since the prior art at the effective filing date of the present application did not provide guidance for generating VMD progenitor neurons, it is incumbent upon the instant specification to do so. The physiological art is recognized as unpredictable (MPEP 2164.03). As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires: “That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.” Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maize!.). In view of the foregoing, due to the lack of sufficient guidance provided by the specification regarding the issues set forth above, the state of the relevant art, and the breadth of the claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention. 
                                                CONCLUSION
Applicant’s specification and the art teach only ventral medio “patterned” dopaminergic progenitors, and many neural progenitor cells express the CD117 marker, not only dopaminergic nor VM progenitors. The state of the art also teaches dopaminergic neuron cells are heterogenous population of cell with distinct neurotransmitter and molecular identity and applicant full scope of the claim is to naturally occurring cells only identified by a few markers. Applicant haven’t fully enabled the invention. 
In conclusion, given the breadth of the claims and the limited scope of the specification, an undue quantity of experimentation is required to make and use the invention beyond the scope of dopaminergic neurons that are patterned either as ventral midbrain or ventral hindbrain.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUDUR RAHMAN whose telephone number is (571)272-0196. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER M Babic can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUDUR RAHMAN/             Examiner, Art Unit 1631                                                                                                                                                                                           

/ARTHUR S LEONARD/             Examiner, Art Unit 1631